Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 November 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					Ealing 11th: Novbr. 1816
				
				Mr. Adams brought me your very kind Letter from Town the day before yesterday dated in Septbr: and was very happy to find that you enjoyed your health so well throughout the Season which is generally so trying to you and I hope that you  will pass the fast approaching Winter equally well. you must be careful of yourself and not expose yourself by taking the whole charge of the family as you are accustomed to do as even admiting your strength to be equal to it you must manage it so as to avoid all possibility of exhausting it. You are fortunate in being surrounded by persons both able and willing to take all this labour off your hands and whose interests are in fact your own therefore my Dear Madam you are bound to give this satisfaction to your family whose best interest is that of prolonging your valuable life and in every respect promoting your personal comfort.It gives me great pleasure to find that you are obliged to participate a little more in the pleasures of Society than of late years you have been accustomed. I have often regreted that you who are so calculated from the natural powers of your mind and experience of the world, to promote social enjoyment should be so far removed from that circle in which you ought to move—Such society without fatigue will I am sure prove beneficial both to yourself, and the President and I sincerely wish you could pass the Winter in Boston.Mr. Sanders left England a short time after the last entertainment which I mentioned in a letter to Mrs: J. Adams and expected to return here in the character of Minister Plenipotentiary from the King of Hayti nothing has been heard from him since his departure He said it was by order of his King that to my ideas he made himself so ridiculous at any rate he spent large sums of money which must have come from that quarter—I believe he is a well meaning man but stronger heads than his might be turned by such a change of circumstances—The Queen sent for him the day he sailed but was too late to see him—I have been much engaged in looking for a house in Town as I do not wish to pass the winter in this village as it really is too far from London either to be convenient for business or pleasure the last Spring we were obliged to attend many of the routs and parties and at Court you know it is impossible to decline which caused us to pass a great part of the night upon the road the parties generally begining at eleven o’clock added to which the fatigue of riding 16 miles and seldom being possible to sit down during the evening—we were seldom in Bed until three or four o’Clock in the morning—which is a serious inconvenience. The Americans likewise find it troublesome and expensive to come so far to see us and on the whole I have thought it would be both prudent and advantageous to Mr. Adams to move into London he laughs at me and says I do not understand his interest you my dear Madam must judge between us understanding as you do every particular of that the situation demands at all events my meaning is for the best and if I err it is from not properly understanding the case properly.I will attend to your Commission as soon as there is an opportunity from London which are at present very scarce—I send you a first attempt which I made in poetry for which I claim all your indulgence. my principal reason for sending them is my Dear Mother that you may understand the answer which is so beautiful I know it will afford you great delight you will perhaps think me very vain—but who would not be vain on such an occasion I am indeed vain of the sentiment of affection he expresses for me but have much too humble an opinion of myself to imagine that any merit but my love and admiration of his own good qualities could call it forth—Present me affectionately to the President and all the family and tell Susan I hope she will meet with as much happiness as I have enjoyed for some years and that her engagement will be a short one. present my love to Louisa—The Boys are all well and Doing as well as can be wished John is a little impatient at not receiving letters he is a great favorite with all his Masters and what is more remarkable one of the most studious boys at School—Believe me ever Dear Madam with every sentiment of esteem and respect your affectionate / Daughter
				
					L. C. Adams
				
				
					I have not heard from my Sister Smith since last January—. Our Portraits are most striking likenesses and should they reach America are to be exhibited at Philadelphia—You will keep the verses of Mr. Adams from the public as they are my own—private property—
				
			